Gregg, J. On the 24th of September, 1867, the appellee tiled her hill, in the Pulaski, county Chancery Court, to foreclose a mortgage on certain lands. Publication was had and, at the February term 1868, the appellant appeared as a claimant for the lands, and filed his demurrer to the hill, which was considered and by the court overruled, and upon that an appeal was prayed and granted to this court. . Then follows a record agreement of the parties that the cause he referred to the master in chancery, that his report he made a of the being made, filed and confirmed, the record again states that an appeal was granted. • Tbe chancellor should have proceeded to render a final decree upon the whole ease before' him. It has been so often decided and fully settled, in this court, that an appeal will lie only from a final order or judgment, that argument or reference to cases is unnecessary; and to produce an argument to show that an order overruling a demurrer to the bill is not a final judgment in the cause, would not be expected This cause will be stricken from the docket.